           Case 1:18-cv-01091-RP Document 85 Filed 04/30/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BAHIA AMAWI,                                         §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-1091-RP
                                                     §
PFLUGERVILLE INDEPENDENT                             §
SCHOOL DISTRICT, et al.,                             §                   Consolidated with:
                                                     §                   1:18-CV-1100-RP
                Defendants.                          §

                                              ADVISORY

        On April 29, 2019, at 4:08 p.m. CDT, Defendant Ken Paxton filed a motion seeking to stay

this case pending appeal of this Court’s order, dated April 25, 2019, enjoining House Bill 89,

codified at Tex. Gov. Code § 2270.001 et seq. (Dkt. 83). He requests that the Court issue a ruling on

the motion by May 1, 2019. (Id. at 1). This timing does not allow Plaintiffs adequate time to respond

to the motion, and they have indicated that they are opposed to the relief it requests. (Id. at 8).

Paxton also does not provide any explanation or argument for the request that this motion be

resolved by May 1.

        Accordingly, the Court will permit Plaintiffs to file a response to the motion on or before

May 6, 2019, in accordance with the Local Rules. See W.D. Tex. Loc. R. CV-7(d).

        SIGNED on April 30, 2019.

                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
